Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Information
Applicant’s remarks filed 6/4/2021 have been acknowledged by the examiner. The objection to the specification has been withdrawn. 

Benefit of Foreign Document
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in the EUIPO on 1/23/2019. It is noted, however, that applicant has not filed a certified copy of the EM006082491 application as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application.  If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.  Applicant is advised that certified documents as specified in 37 CFR 1.4(f) are not permitted to be filed via EFS-WEB.  (See also 37 CFR 1.6(d)(2))

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Specification
Figure Description 
For consistency with the title amendment, the figure description of fig. 1 has been amended to the following:

--FIG. 1.1 is a front perspective view of EARPHONES, showing my new design;--  


Conclusion
The claim is patentable over the cited references. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-YEN THI NGUYEN whose telephone number is (571)270-0217.  The examiner can normally be reached on 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Eric Goodman can be reached on 571-272-4734. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://www.uspto.gov/patents/process/status/private_pair/index.jsp 
For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO-YEN T NGUYEN/Primary Examiner, Art Unit 2919